DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 26 May 2020, 18 December 2020, 26 January 2021 and 06 May 2021.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 12, 14-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 9,112,148) (hereinafter, “Chang”).
Re: independent claims 1 and 20, Chang discloses in figs. 1A-1B, 4 and 5A-5C a memory device and a method of fabricating the memory device comprising: providing a base insulating layer (108b, 112 in figs. 1A-B); forming a bottom electrode (106 406/506) arranged within the base insulating layer; forming a substantially planar 
Re: claim 2, Chang discloses in figs. 1A-1B, 4 and 5A-5D the memory device of claim 1, wherein the top electrode (104/504) comprises a bottom edge adjoining a bottom surface and a side surface, and the bottom electrode (106/506) comprises a top edge adjoining a top surface and a side surface; wherein one of the side surface of the top electrode (104/504 has a right surface) and the side surface of the bottom electrode is a right surface, and the other of the side surface of the top electrode and the side surface of the bottom electrode (106/506 has a left surface) is a left surface; and wherein the bottom edge of the top electrode (504) and the top edge of the bottom electrode (506) at least partially extend along a same vertical plane (fig. 5B).  
Re: claim 3, Chang discloses the memory device of claim 2, wherein a front surface of the top electrode (104) and a front surface of the bottom electrode (106) at least partially extend along a same vertical plane (fig. 1A); wherein the front surface of the top electrode and the front surface of the bottom electrode face a same direction (fig. 1A); and wherein the front surface of the top electrode (fig. 1A) adjoins the side surface of the top electrode (right side surface) and the front surface of the bottom electrode (fig. 1A) adjoins the side surface of the bottom electrode (left side surface) respectively (figs. 4 and 5A-5C).  
Re: claim 6, Chang discloses the memory device of claim 1, wherein the top electrode (104/504) comprises a bottom edge adjoining a bottom surface and a side surface, and the bottom electrode (106/506) comprises a top edge adjoining a top 
Re: claim 7, Chang discloses the memory device of claim 1, wherein the bottom surface of the top electrode (504) partially overlaps with the top surface (506) of the bottom electrode (fig. 5A).  
Re: claim 8, Chang discloses the memory device of claim 7, wherein a front surface of the top electrode (104) and a front surface of the bottom electrode (106) at least partially extend along a same vertical plane (fig. 1A), wherein the front surface of the top electrode and the front surface of the bottom electrode face a same direction (fig. 1A).  
Re: claim 12, Chang discloses the memory device of claim 1, wherein the bottom surface of the top electrode and the top surface of the bottom electrode have a same shape (fig. 1A).  
Re: claim 14, Chang discloses the memory device of claim 1, wherein the bottom surface of the top electrode (504) and the top surface of the bottom electrode (506) are laterally spaced apart (fig. 5A-5C).  
Re: claim 15, Chang discloses the memory device of claim 14, wherein a front surface of the top electrode (104) and a front surface of the bottom electrode (106) at least partially extend along a same vertical plane (fig. 1A), wherein the front surface of 
Re: independent claim 18, Chang discloses in figs. 1A-1B, 4 and 5A-5C a memory device comprising: a base insulating layer (108b/112); a bottom electrode (106/406/506) arranged within the base insulating layer; a substantially planar switching layer (102/402) arranged over the base insulating layer; and 41 of 43LSG060/GFSG2020007-US-NPa substantially planar top electrode (104/404/504) arranged over the switching layer in a laterally offset position relative to the bottom electrode (figs. 1A, 4 and 5A-5C); wherein a bottom edge between a bottom surface and a side surface of the top electrode, and a top edge between a top surface and a side surface of the bottom electrode are spaced apart by a distance at least equal to a thickness of the switching layer (top electrode 404 is vertically spaced apart from the bottom electrode 406 by at least a thickness of the switching layer 402).  
Re: claim 19, Chang discloses the memory device of claim 18, wherein the bottom edge of the top electrode and the top edge of the bottom electrode at least partially extend along different vertical planes substantially parallel to and laterally spaced apart from each other (figs. 5A-5C).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9,112,148) (hereinafter, “Chang”) in view of Liu (US 7,560,723).
Re: claim 13, Chang discloses the memory device of claim 1.
Chang does not disclose wherein the bottom surface of the top electrode and the top surface of the bottom electrode have different shapes.  
Liu discloses in figs. 2A-2B a bottom surface of a top electrode (22, col 5 ll. 16-21) and a top surface of a bottom electrode (14, col 4 ll. 18-21) having different shapes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bottom surface of a top electrode and a top surface of a bottom electrode having different shapes since it is within the abilities of one of ordinary skill to determine the appropriate shape of the surfaces of the electrodes to achieve the desired properties of the device e.g. size, density, operating voltages, etc. Additionally, differences in shape between features of the claimed invention and features of the prior art are considered obvious absent evidence of criticality of said shapes (MPEP § 2144.04). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9,112,148) (hereinafter, “Chang”) in view of Czubatyj et al. (US 7,952,087) (hereinafter, “Czubatyj”).
Re: claim 17, Chang discloses the memory device of claim 1.

Czubatyj discloses in figs. 1D-1E at least one additional top electrode (106) arranged over a switching layer (116) in a laterally offset position relative to a bottom electrode (110), wherein each of the at least one additional top electrode is substantially planar (fig.1D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an additional electrode in view of the teachings of Czubatyj for the purpose of providing additional thermal isolation for the active region of each memory cell, thereby reducing the current required to program each memory cell (see abstract of Czubatyj).
  
Allowable Subject Matter
Claims 4-5, 9-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/20/2022